Citation Nr: 1042957	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  09-06 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation pursuant 
to the provisions of 38 U.S.C.A. § 1318.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel
INTRODUCTION

The Veteran served honorably on active duty from April 1944 to 
June 1946, including service in the European Theater during World 
War II.  He died in April 2008.  The appellant is his surviving 
spouse  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which, in pertinent part, denied service connection for 
the cause of the Veteran's death and denied entitlement to 
Dependency and Indemnity Compensation (DIC) benefits under 38 
U.S.C.A. § 1318 (2010).  

In February 2010, the Board remanded this case for further 
development.  It now returns for appellate review. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in April 2008 from chronic obstructive 
pulmonary disease (COPD), lung cancer, and congestive heart 
failure. 

2.  During the Veteran's lifetime, service connection had been 
established for cold injuries to the bilateral lower extremities, 
posttraumatic stress disorder (PTSD), and bilateral hearing loss, 
but not for COPD, lung cancer, or congestive heart failure. 

3.  The evidence does not show that the Veteran's lung cancer or 
congestive heart failure manifested in service or within one year 
of service separation or are otherwise related to service. 

4.  The evidence does not show that the Veteran's COPD manifested 
in service or is otherwise related to service. 

5.  The evidence does not show that cold injuries to the 
bilateral lower extremities or any other service-connected 
disability caused or contributed substantially or materially to 
the Veteran's death.

6.  The evidence does not show that the Veteran's COPD, lung 
cancer, or congestive heart failure were caused or aggravated by 
his service-connected disabilities. 

7.  The Veteran was not evaluated as being totally disabled as a 
result of a service-connected disability for 10 continuous years 
immediately preceding death and was not rated as being totally 
disabled continuously for a period of no less than five years 
from the date of discharge from active duty; he also was not a 
former prisoner of war who died after September 30, 1999.


CONCLUSIONS OF LAW

1.  The Veteran's service-connected disabilities did not 
contribute substantially or materially to his death, and his 
death was not caused by a disability incurred in or aggravated by 
active service, or by any disability proximately due to, or the 
result of a service-connected disability.  See 38 U.S.C.A. 
§§ 1110, 1131, 1310, 5107 (West 2002); 38 C.F.R. §§3.5, 3.102, 
3.303, 3.307, 3.309, 3.310, 3.312 (2010).

2.  The criteria for DIC under the provisions of 38 U.S.C.A. 
§ 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 
C.F.R. § 3.22 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its decision.  
See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the 
entire record, it need not discuss each piece of evidence.  See 
id.  The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Id.




I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) provides that 
VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice should generally be provided prior 
to an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).

In the context of a claim for service connection for the cause of 
the Veteran's death, the Court held that section 5103(a) notice 
must include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or death; (2) 
an explanation of the evidence and information required to 
substantiate a cause-of-death claim based on a previously 
service- connected condition; and (3) an explanation of the 
evidence and information required to substantiate a cause-of-
death claim based on a condition not yet service connected.  Hupp 
v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

Here, prior to the initial rating decision in this matter, a 
letter sent to the appellant in June 2008 provided notice 
regarding how to substantiate a cause-of-death claim based on a 
previously service-connected condition and of the appellant's and 
VA's respective responsibilities for obtaining different types of 
relevant evidence in support of her claim.  However, the letter 
did not provide notice regarding the conditions for which service 
connection had been established at the time of the Veteran's 
death or the requirements for substantiating a claim based on a 
condition not yet service connected.  Moreover, it did not 
provide notice regarding the establishment of a claim for DIC 
benefits under 38 U.S.C.A. § 1318.  Pursuant to the Board's 
February 2010 remand directive, a new notice letter was sent to 
the appellant in March 2010 which provided all notice required 
under Hupp and also provided notice regarding the requirements 
for establishing a claim for DIC benefits under 38 U.S.C.A. 
§ 1318.  Although this letter was not sent prior to initial 
adjudication of the appellant's claim, the appellant had an 
opportunity to respond with additional argument and evidence 
before her claim was subsequently readjudicated and a 
supplemental statement of the case (SSOC) issued in September 
2010.  Thus, the Board finds that the appellant was not 
prejudiced by the delay in notification.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); 
Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a timing 
defect).  The Board concludes that the duty to notify has been 
satisfied.  By the same token the Board finds that there was 
substantial compliance with its February 2010 remand directive.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a 
remand by the Board confers upon the Veteran, as a matter of law, 
the right to compliance with its remand instructions, and imposes 
upon VA a concomitant duty to insure compliance with the terms of 
the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008) (holding that only substantial rather than strict 
compliance with the Board's remand directives is required under 
Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The VCAA further provides that VA has a duty to assist in the 
development of a claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  This duty includes assisting the claimant in obtaining 
service treatment records and other pertinent treatment records, 
as well as providing an examination or obtaining a medical 
opinion when such is necessary to make a decision on the claim.  
See id.

The Board concludes that the duty to assist has been satisfied.  
In this regard, the Board notes that in response to an August 
2005 request for the Veteran's service treatment records, the 
National Personnel Records Center (NPRC) indicated that these 
records were "fire related," meaning that they were most likely 
destroyed in a fire that occurred at the NPRC in St. Louis, 
Missouri in July 1973.  Only the Veteran's May 1946 separation 
examination could be found, which is in the claims file.  When 
service medical records are lost or missing, VA has a heightened 
duty to assist the claimant in developing the claim, as well as 
to consider the applicability of the benefit-of-the-doubt rule 
and to explain its decision.  See Cromer v. Nicholson, 19 Vet. 
App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Here, the Board finds that VA discharged its heightened duty to 
assist.  In an August 2005 letter pertaining to a different claim 
submitted by the Veteran, the RO informed the Veteran that his 
service treatment records may have been destroyed in the July 
1973 fire and requested him to fill out an enclosed form that 
would enable a more thorough search for the Veteran's military 
records.  The Veteran did not fill out this form, indicating in 
an October 2005 response to this letter that he had no other 
information or evidence to submit.  Thereafter, VA made a formal 
finding of unavailability of the Veteran's service records, which 
was memorialized in an interoffice memorandum detailing the 
efforts VA had made to obtain these records.  
A report of contact form reflects that the Veteran was contacted 
by phone in May 2006 to inform him that VA had been unable to 
obtain his service records.  The Veteran requested the appellant 
to take the call, and she stated that no further evidence was 
available.  Although VA's efforts to obtain the Veteran's service 
treatment records were made in connection with a previous claim, 
there is no indication that further efforts would be availing.  
Moreover, the appellant herself directly stated that no further 
information or evidence was available.  Thus, the Board finds 
that VA's heightened duty to assist with regard to its efforts to 
obtain the Veteran's service treatment records has been 
satisfied.

The Board notes that in its February 2010 remand, it instructed 
the RO to inform the appellant that the Veteran's service 
treatment records may have been destroyed in the July 1973 fire.  
Further, the RO was to request that the appellant fill out an NA 
Form 13055 to enable VA to undertake a more thorough search for 
the Veteran's military records.  It does not appear that the RO 
provided such notice.  However, as the RO already made a formal 
finding of unavailability, and even spoke with the appellant by 
phone in May 2006 regarding the Veteran's missing service 
treatment records, there is no indication that failure to comply 
with this remand directive has had any effect on the appellant's 
claim and therefore no prejudice exists.  See Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007) (holding that the 
determination as to whether a claimant has been prejudiced is 
whether the error affected the "essential fairness" of the 
adjudication); see also Mayfield v. Nicholson, 19 Vet. App. 103, 
122 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Indeed, it has already been 
established that further efforts to obtain the Veteran's service 
treatment records would be futile.  In Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991), the Court held that strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in support 
of the result in a particular case.  Here, the Board finds no 
useful purpose in remanding this claim again to provide notice to 
the appellant which she has already received, especially given 
the fact that she indicated in May 2006 and again in June 2008 
that she had no other information or evidence to submit in 
support of her claim.  Such a remand would result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the claimant.  See Soyini, 1 Vet. App. at 546.  The 
Court has held that such remands are to be avoided.  See Sabonis 
v. Brown, 6 Vet. App. at 430. 

The Veteran's VA treatment records are in the file.  In this 
regard, pursuant to the Board's February 2010 remand directive, 
the agency of original jurisdiction (AOJ) obtained and associated 
with the claims file the Veteran's VA treatment records from the 
VA Medical Center (VAMC) in Poplar Bluff and St. Louis, Missouri 
from May 1997 to April 2008.  The Board finds that there was 
substantial compliance with this remand directive.  See Stegall, 
11 Vet. App. at 271; D'Aries, 22 Vet. App. at 105.  

The appellant has not identified any other outstanding records 
that she wanted VA to obtain or that she felt were relevant to 
the present claims.  Pursuant to the Board's February 2010 remand 
directive, the appellant was invited in the March 2010 VCAA 
letter to supplement the record by submitting a statement from 
the medical professional who, according to the appellant's 
statement in her February 2009 VA Form 9, opined that there could 
be a relationship between residuals of cold injuries and the 
development of COPD.  However, the appellant did not submit such 
a statement or otherwise respond to this letter.  In this regard, 
the Board notes that in June 2010 the AOJ requested the 
appellant's representative to contact the appellant and ask her 
if she was able to provide any of the evidence requested in the 
March 2010 letter.  However, the Veteran's representative 
responded in a June 2010 letter that it had attempted to contact 
the appellant on several occasions but had been unsuccessful in 
reaching her.  The representative stated that the AOJ should 
process this claim based on the evidence of record.  Moreover, in 
September 2010 the AOJ requested the representative to provide a 
VA Form 646 before continuing to process the appeal.  The 
representative therefore submitted a September 2010 VA Form 646 
in which the representative stated that the appellant believed 
that her husband's service-connected disabilities caused, 
contributed, or hastened his death.  The representative also 
stated that the appellant contended that because the Veteran had 
been in receipt of a 100 percent evaluation for his service-
connected disabilities, she should be entitled to Dependency and 
Indemnity Compensation.  Finally, the representative stated that 
the appellant requested that her claim be forwarded to the Board 
for appellate consideration.  The Board finds that VA has made 
all reasonable efforts to assist the appellant with respect to 
obtaining relevant evidence on her behalf and that no further 
efforts are required.  Indeed, the appellant has requested that 
the Board proceed to review this claim.  By the same token, the 
Board finds that there has been substantial compliance with its 
remand directive instructing the AOJ to request that the 
appellant provide a statement from the medical professional who 
opined that there could be a relationship between cold injury 
residuals and the development of COPD.  See Stegall, 11 Vet. App. 
at 271; D'Aries, 22 Vet. App. at 105.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  When VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate or explain why 
an adequate examination or opinion is not required.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, the AOJ obtained a VA medical opinion in August 2010.  The 
examiner was requested to provide an opinion as to whether the 
Veteran's service-connected disabilities caused or contributed to 
the Veteran's death.  The examiner was asked to especially 
consider the appellant's contention that the Veteran's service-
connected residuals of cold injuries caused or contributed to the 
Veteran's death.  Accordingly, the examiner thoroughly reviewed 
the claims file, including the medical records therein and the 
appellant's statements regarding the relationship between 
residuals of cold injuries and COPD, and provided a complete 
rationale for his finding that there was no relationship between 
the Veteran's residuals of cold injuries or other service 
connected disabilities and the underlying medical conditions 
(COPD, lung cancer, and congestive heart failure) from which the 
Veteran died.  The Board finds that this opinion is adequate and 
sufficient for the purpose of making a decision on this claim, as 
it is predicated on a thorough reading of the Veteran's claims 
file, provides a complete rationale for the opinion stated, and 
answers the questions presented to the examiner.  See Barr, 21 
Vet. App. at 312.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination has been met.  

The Board notes that in an October 2010 informal hearing 
presentation, the Veteran's representative stated that" most, if 
not all," correspondence mailed to the appellant was returned by 
the postal service because she had changed her address and a 
forwarding order had expired.  The representative argued that the 
Board should therefore remand this claim again in order to afford 
the appellant an opportunity to comment on this evidence.  See 
Thurber v. Brown 5 Vet. App. 119 (1993).  The Board disagrees.  
The February 2010 Board remand was in fact sent to the most 
current mailing address, so that the appellant and her 
representative were put on notice of the actions and evidence 
being requested to supplement the record.  The Board also finds 
that the March 2010 VCAA letter, which requested additional 
information and evidence from the appellant, as discussed above, 
was sent to the correct address.  In this regard, although the 
letter itself bears the appellant's old address, an envelope in 
the claims file reflects a notation written in pen stating that 
the March 2010 VCAA letter was re-sent in May 2010 after the post 
office returned the envelope with a label (presumably affixed by 
the post office) showing the correct mailing address.  Thus, it 
appears that the letter was re-sent to the current mailing 
address and not to have been returned.  See United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926) (holding that 
there is a presumption of regularity under which it is assumed 
that government officials "have properly discharged their 
official duties"); Schoolman v. West, 12 Vet. App. 307 (1999) 
(holding that the presumption of regularity in the administrative 
process may be rebutted by "clear evidence to the contrary"); 
Mindenhall v. Brown, 7 Vet. App. 271 (1994).  Further, while the 
September 2010 SSOC bears the appellant's old mailing address, 
there is no indication that it was actually mailed in an envelope 
addressed to the appellant's old mailing address.  In this 
regard, there is no envelope in the claims file showing that it 
had been returned to the sender.  This suggests that either this 
piece of correspondence was mailed to the correct address or that 
the post office forwarded it to the correct address.  Moreover, a 
copy was sent to the appellant's representative.  Finally, and 
significantly, the Board notes that a September 2010 statement of 
the appellant's representative on VA Form 646, submitted in 
response to the AOJ's request, reflects that the appellant wished 
her claim to be forwarded to the Board for appellate 
consideration.  The Board believes that the appellant's 
representative would not have made such a statement unless it was 
true.  The Board also believes that the appellant's 
representative, who was provided with a copy of the SSOC, was 
satisfied with the appellant's opportunity to review and respond 
to the additional development undertaken since this claim was 
remanded in February 2010.  Thus, there is no indication that the 
appellant has been prejudiced or has not had a meaningful 
opportunity to participate in the processing of her claim.  See 
Overton v. Nicholson, 20 Vet. App. 427, 428, 438 (2006) (holding 
that counsel's actions and communications to VA are factors to 
consider when determining whether a claimant had a meaningful 
opportunity to effectively participate in the processing of his 
claim).  Thus, the Board finds that another remand in order to 
re-send the September 2010 SSOC would only result in imposing 
burden and cost on VA with no additional benefit flowing to the 
appellant.  See Soyini, 1 Vet. App. at 546; Sabonis v. Brown, 6 
Vet. App. at 430.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. at 122.  

II. Service Connection for the Cause of the Veteran's Death

The appellant seeks service connection for the cause of the 
Veteran's death.  For the reasons that follow, the Board 
concludes that service connection for the cause of the Veteran's 
death is not warranted.  

The April 2008 Certificate of Death reflects that the Veteran 
died of COPD.  Service connection for COPD had not been 
established at the time of the Veteran's death.  

The appellant argues that the Veteran's service-connected 
residuals of cold injuries caused or contributed to the Veteran's 
death.  Specifically, in her February 2009 VA Form 9, the 
appellant argued that she had been told by a medical practitioner 
that COPD can be exacerbated by circulatory problems in the 
extremities (presumably caused by exposure to the cold and 
frostbite) and that the Veteran's death could have been due to a 
blood clot from the Veteran's lower extremities breaking loose 
and entering his already weakened lungs.  The appellant also 
stated that she had read that cold weather can severely damage 
the lungs.  The Board finds that the preponderance of the 
evidence weighs against a relationship between the Veteran's 
service-connected residuals of cold injuries and the medical 
conditions from which he died, as discussed below. 

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation (DIC).  38 U.S.C.A. § 1310; 38 C.F.R. §§ 
3.5(a), 3.312.  In order to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by service was either the 
principal cause of death or contributed substantially and 
materially to the veteran's death.  38 C.F.R. § 3.312.  

Service connection for the cause of a veteran's death may be 
demonstrated by showing that the veteran's death was caused by a 
disability for which service connection had been established at 
the time of death or for which service connection should have 
been established.  Service connection means that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in the 
active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131; 38 
C.F.R. § 3.303(a).  

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection on a direct basis, there 
must be competent evidence of (1) a current disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
The determination as to whether elements are met is based on an 
analysis of all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 Vet. 
App. 1, 8 (1999). 

Service connection may also be established on a secondary basis 
for a disability which is proximately due to, or the result of, a 
service connected disease or injury.  38 C.F.R. § 3.310(a).  The 
Court has construed this provision as entailing "any additional 
impairment of earning capacity resulting from an already service 
connected condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by the 
service connected condition."  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  Id.  

The Board has reviewed the relevant evidence of record and finds 
that the preponderance of the evidence weighs against a 
relationship between the Veteran's COPD and his service-connected 
cold injury residuals, for the reasons discussed below. 

The appellant contends that the Veteran's service-connected cold 
injuries caused or contributed substantially or materially to his 
death.  In this regard, the Board notes that the appellant is 
competent to state that a medical professional told her that 
there could be a relationship between circulatory problems caused 
by cold injuries and the development of COPD.  See, e.g., 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. 
Brown, 6 Vet. App. 465, 469- 470 (1994).  By the same token, the 
appellant is competent to state that she read that cold weather 
can severely damage the lungs.  The Board must then determine the 
credibility and weight of the appellant's statements, a factual 
finding going to the probative value of the evidence.  See Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997).  Unfortunately, the Board 
finds that these statements have little probative value for the 
following reasons.  

First, the Board finds that the appellant's statements regarding 
cold injury residuals and the development of COPD are not 
sufficiently reliable in themselves to serve as actual medical 
evidence of a relationship between the Veteran's cold injuries to 
the bilateral lower extremities and his death.  In Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995), the Court held that the 
connection between what a physician said and a layperson's 
account of what the physician purportedly said, filtered through 
the layperson's sensibilities, is too attenuated and inherently 
unreliable to constitute medical evidence.  Thus, the Board 
cannot rely on the appellant's statements as actual medical 
evidence since the appellant, who has not been shown to have a 
medical background, may not have accurately interpreted or 
remembered what she heard or read about a possible relationship 
between cold injury residuals and the development of COPD.

Second, the appellant's statements are essentially speculative in 
nature as they simply indicate that a relationship can exist 
between exposure to the cold and the later development of lung 
problems.  They do not provide any evidence as to the likelihood 
that in this case the Veteran's exposure to the cold lead to the 
later development of COPD or otherwise contributed to his death.  
Medical evidence that is speculative, general or inconclusive in 
nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 
30, 33 (1993).  Indeed, the appellant's statements are akin to 
treatise evidence.  The Court has held that a medical article or 
treatise can provide important support for a claim if it is 
combined with an opinion of a medical professional.  Sacks v. 
West, 11 Vet. App. 314, 317 (1998).  Alternatively, medical 
article or treatise evidence, standing alone, can provide support 
if it discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at least 
a plausible argument for causality based upon objective facts 
rather than an unsubstantiated lay medical opinion.  Id.  Here, 
although she was requested to do so, as discussed above, the 
appellant has not provided any medical opinion of a medical 
professional supporting her claim that the appellant's cold 
injury residuals lead to the development of COPD.  Moreover, that 
there may be a relationship in some cases between cold injury 
residuals and the development of COPD is not specific enough to 
enable the Board to determine the likelihood that in this 
particular case the Veteran's cold injury residuals lead to the 
development of COPD or otherwise contributed to the cause of 
death.  See id. (citing Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996)); see also Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  In short, because the appellant's statements are 
speculative, general, and inconclusive in nature, they provide 
very little support for her claim. 

Finally, the Board finds that whether there is a relationship 
between the Veteran's service-connected cold injuries and the 
later development of COPD is a determination that is medical in 
nature as it is too complex to be made based on lay observation 
alone.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  
Therefore, a competent medical opinion regarding the relationship 
between the Veteran's cold injury residuals and the development 
of COPD requires that the person rendering the opinion have 
appropriate medical training or expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The appellant has not 
been shown to have such a medical background and thus she is not 
competent to render an opinion in her own right regarding the 
cause or etiology of the Veteran's COPD.  Based on the foregoing 
reasons, the Board finds that the appellant's statements have 
only little probative value. 

In the August 2010 VA opinion, the examiner reviewed the claims 
file, including the Veteran's medical records and the appellant's 
statements discussed above regarding a possible relationship 
between cold injury residuals and COPD.  After reviewing this 
information, the examiner concluded that there was no known 
connection between the Veteran's old frostbite injuries and the 
development of COPD.  The examiner also opined that there was no 
relationship between the Veteran's cold injury residuals and his 
lung cancer or congestive heart failure, which were the other two 
conditions the examiner found to have contributed to the cause of 
death.  Thus, the examiner concluded that it was not likely that 
the Veteran's service-connected disabilities caused or 
contributed to the medical conditions underlying the cause of the 
Veteran's death.  

The Board gives more weight to the VA examiner's findings than to 
the appellant's statements.  In this regard, the examiner who 
issued the opinion is a pulmonologist and therefore has the 
requisite medical training and expertise to render a competent 
opinion as to this claim.  Moreover, the pulmonologist was 
familiar with the facts of this particular case, and gave a 
rationale for his findings.  By contrast, the appellant's 
statements are accorded little probative value, as discussed 
above.  There is no other evidence of record suggesting a 
relationship between the Veteran's cold injury residuals and the 
development of COPD.  Thus, the preponderance of the evidence 
weighs against a finding that the Veteran's cold injury residuals 
caused or aggravated the Veteran's COPD, lung cancer, or heart 
disorder, or otherwise contributed to the cause of death.  See 38 
C.F.R. § 3.310(a).  

Although the appellant has only argued that the appellant's cold 
injury residuals caused or aggravated the appellant's COPD or 
otherwise contributed substantially or materially to the cause of 
death, the Board has also considered other possible bases for 
granting service connection for the cause of death.  In this 
regard, the Board has considered whether the Veteran's COPD was 
directly related to service, even if not caused or aggravated by 
the Veteran's cold injury residuals.  Moreover, because the VA 
examiner also found that the Veteran's lung cancer and congestive 
heart failure contributed to the cause of death, the Board has 
considered whether these disabilities were incurred in or 
aggravated by active service.  For the following reasons, the 
Board finds that the preponderance of the evidence weighs against 
a relationship between COPD, lung cancer, and congestive heart 
failure and the Veteran's period of service. 

As discussed above, the Veteran's service treatment records were 
unfortunately most likely destroyed in the 1973 fire at the NPRC 
and are unavailable.  The only service treatment record in the 
file is the Veteran's May 1946 separation examination, which is 
negative for COPD or other indication of a respiratory disorder 
and is likewise negative for any indication of lung cancer or a 
cardiovascular disorder.  The appellant does not argue, and the 
evidence does not otherwise show, that the Veteran had a 
respiratory disorder or cardiovascular disorder in service or 
that lung cancer or heart disease manifested within one year of 
service separation.

A December 1999 VA treatment record reflects that the Veteran had 
a history of hypertension and bronchitis, but does not reflect a 
diagnosis COPD or a heart disorder.  Moreover, this record does 
not indicate that the Veteran had a history of bronchitis ever 
since his period of active service or that bronchitis was 
otherwise related to service. 

A March 2000 VA treatment record reflects that the Veteran did 
not have a history of previously known coronary artery disease 
(CAD) but had undergone a stress test which was indicative of an 
old myocardial infarction.  Another VA treatment record dated in 
March 2000 reflects that the Veteran probably had a history of 
CAD.  This record does not relate the Veteran's CAD to service. 

An April 2001 VA treatment record reflects that the Veteran had a 
history of COPD.  This is the earliest diagnosis of record of 
COPD and there is no indication in this record that the Veteran's 
COPD had been present since his period of service or was 
otherwise related to service. 

A September 2002 VA treatment record reflects a diagnosis of CAD 
but does not relate it to service or indicate that it had been 
present since service. 

A March 2007 VA treatment record reflects that squamous cell 
carcinoma of the lung had been diagnosed in April 2005.  There is 
no indication in this record that the Veteran previously had lung 
cancer. 

A November 2007 VA treatment record reflects diagnoses of 
congestive heart failure, a cardiac arrhythmia, chronic 
obstructive pulmonary disease, carcinoma of the lung, and CAD, 
among other medical problems.  There is no mention of the 
Veteran's service in these records.  

An April 2008 VA treatment record reflects that the Veteran was 
receiving hospice care due to his lung cancer.  The Veteran died 
a few days later. 

In the August 2010 VA examination report, the examiner noted that 
the Veteran's service-connected disabilities consisted of 
impaired hearing, cold injury residuals, and PTSD.  The examiner 
also noted that toward the end of the Veteran's life he was in 
hospice care with a diagnosis of lung cancer, which had first 
been detected in 2005.  The examiner found that the Veteran 
continued to have problems with congestive heart failure and lung 
cancer based on the VA treatment records showing ongoing 
treatment for these medical problems.  Thus, the examiner 
concluded that the Veteran died not only of COPD, but also of 
heart disease and lung cancer.  After reviewing the claims file 
and the Veteran's medical records, the examiner concluded that 
there was no known connection between the Veteran's old frostbite 
injuries and the development of COPD, congestive heart failure, 
or lung cancer.  Thus, the examiner found that it was not likely 
that the Veteran's service-connected disabilities caused or 
contributed to the underlying medical conditions related to the 
Veteran's death.  

In carefully reviewing the record, the Board finds that the 
preponderance of the evidence weighs against a relationship 
between the Veteran's cause of death and his period of service.  
As discussed above, there is no competent evidence that the 
Veteran's COPD, lung cancer, or heart disease manifested in 
service or for many years after service.  Indeed, there is no 
indication that the Veteran's COPD manifested until around April 
2001, when it was first diagnosed, which is over fifty years 
since the Veteran's separation from service in June 1946.  
Likewise, there is no indication that the Veteran's lung cancer 
manifested until April 2005, when it was first detected, which is 
almost sixty years since the Veteran's separation from service.  
There is also no evidence of a heart disorder prior to 2000, 
which is over fifty years since the Veteran's separation from 
service.  Moreover, the August 2010 VA opinion does not suggest 
that the Veteran's COPD, lung cancer, or congestive heart disease 
were related to service.  Finally, there is no evidence of a 
continuity of symptomatology pertaining to these conditions since 
the Veteran's period of service.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (holding that evidence of a prolonged 
period without medical complaint can be considered, along with 
other factors concerning the Veteran's health and medical 
treatment during and after military service, as evidence of 
whether a condition was incurred in service).  In sum, there is 
simply no evidence, either in the form of lay statements or 
medical records, suggesting that these conditions became present 
until several decades after the Veteran's separation from service 
in June 1946.  This long period of time between the Veteran's 
discharge from service and the onset of his COPD, lung cancer, 
and heart disorder weighs against a finding that these conditions 
are directly 



related to service.  There is no evidence of record suggesting 
such a relationship.  Thus, the Board finds that these conditions 
were not directly related to service.  Accordingly, service 
connection for the cause of the Veteran's death is not warranted 
on a direct basis.  

The competent evidence also does not show that the Veteran's 
COPD, lung cancer, or heart disease were caused or aggravated by 
the Veteran's service connected disabilities.  As discussed 
above, the Board finds based on the August 2010 VA opinion that 
the Veteran's service-connected cold injury residuals did not 
cause or aggravate his COPD or otherwise contribute to his death 
or the medical conditions underlying the cause of death.  The 
appellant has not argued, and there is no evidence of record 
suggesting that there is a relationship between the Veteran's 
service-connected bilateral hearing loss disability or PTSD and 
the conditions from which he died.  In this regard, the Board 
also notes that there is no evidence of record suggesting that 
the Veteran's PTSD symptoms caused the Veteran to forgo medical 
treatment which would have prevented the conditions from which he 
died or otherwise prolonged his life.  Accordingly, service 
connection for the cause of the Veteran's death is not warranted 
on a secondary basis.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service connection 
for the cause of the Veteran's death must be denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 
55.



III. DIC Benefits under 38 U.S.C.A. § 1318

The appellant also seeks entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318.  For the reasons that follow, 
the Board concludes that entitlement to DIC benefits is not 
warranted.

Under 38 U.S.C.A. § 1318(a), benefits may be payable to the 
surviving spouse of a deceased Veteran in the same manner as if 
the death were service-connected in certain instances.  In order 
to establishment entitlement to DIC benefits under 38 U.S.C.A. 
§ 1318, it must be shown that the veteran's death was not the 
result of his or her own willful misconduct and that at the time 
of death, the veteran was receiving, or was entitled to receive, 
compensation for a service-connected disability that was rated by 
VA as totally disabling for a continuous period of at least 10 
years immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty and for 
a period of not less than five years immediately preceding death; 
or was rated by VA as totally disabling for a continuous period 
of not less than one year immediately preceding death if the 
veteran was a former prisoner of war who died after September 30, 
1999.  The total rating may be either schedular or based upon 
unemployability.  38 C.F.R. § 3.22(c); Nat'l Org. of Veterans' 
Advocates, Inc. v. Sec'y of Veterans of Veterans Affairs, 314 
F.3d 1373 (Fed. Cir. 2003).

Under the revised VA regulation, "entitled to receive" means that 
the veteran filed a claim for disability compensation during his 
lifetime and one of the following circumstances is satisfied: (1) 
the veteran would have received total disability compensation at 
the time of death for a service- connected disability rated 
totally disabling for the period specified but for clear and 
unmistakable error (CUE) committed in a VA decision on a claim 
filed during the veteran's lifetime; or (2) additional evidence 
submitted to VA before or after the veteran's death consisting 
solely of service department records that existed at the time of 
a prior VA decision but were not previously considered by VA 
provides a basis for reopening a claim finally denied during the 
veteran's lifetime and for awarding a total service-connected 
disability rating retroactively; or (3) at the time of death the 
veteran had a service-connected disability rated totally 
disabling by VA, but was not receiving compensation because VA 
was paying the compensation to the veteran's dependents; VA was 
withholding the compensation under authority of 38 U.S.C. § 5314 
to offset an indebtedness of the veteran; the veteran had not 
waived retired or retirement pay in order to receive 
compensation; VA was withholding payments under the provisions of 
10 U.S.C. § 1174(h)(2); VA was withholding payments because the 
veteran's whereabouts were unknown, but the veteran was otherwise 
entitled continued payments based on a total service-connected 
disability rating; or VA was withholding payments under 38 U.S.C. 
§ 5308 but determines that benefits were payable under 38 U.S.C. 
§ 5309.  38 C.F.R. § 3.22(b).

The Board finds that none of the requirements for DIC benefits 
under 38 U.S.C.A. § 1318, as set forth above, have been 
satisfied.  At the time of the Veteran's death in April 2008, 
entitlement to a total disability rating based on individual 
unemployability (TDIU) was in effect from April 11, 2005 based on 
a May 2006 rating decision.  The Veteran had not been entitled to 
receive a total rating prior to April 11, 2005.  Although the 
Veteran served in combat conditions in the European Theater 
during World War II, there is no evidence suggesting that he was 
ever a prisoner of war.  Thus, section 1318 benefits cannot be 
granted based on the Veteran's entitlement to a total disability 
rating for a year or more prior to his death.  Moreover, as the 
Veteran died in April 2008, three years after the effective date 
of entitlement to TDIU, he was not rated as totally disabled for 
a continuous period of ten years prior to his death.  By the same 
token, he was not rated as totally disabled for a continuous 
period of five years since his release from active duty in June 
1946 and immediately preceding death.  Finally, the appellant has 
not alleged that there was clear and unmistakable error (CUE) in 
any VA decisions issued during the Veteran's lifetime and has not 
identified or submitted additional previously unconsidered 
service department records that would provide a basis for 
reopening a previously decided claim and for awarding a total 
rating.  Thus, the criteria for entitlement to DIC benefits under 
38 U.S.C.A. § 1318 are not met.  See Cacalda v. Brown, 9 Vet. 
App. 261 (1996) (holding that, where the law, and not the 
evidence, is dispositive, the appeal should be terminated for 
lack of legal merit or entitlement); see also Luallen v. Brown, 8 
Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board notes that the theory of "hypothetical entitlement" is 
not a viable basis for establishing benefits under 38 U.S.C.A. 
§ 1318.  Pertinent case law has held that "hypothetical 
entitlement" consideration for DIC benefits under 38 U.S.C.A. 
§ 1318 was allowable for claims filed prior to January 21, 2000, 
i.e., the effective date of the VA regulation prohibiting 
"hypothetical entitlement."  See Rodriguez v. Nicholson, 19 Vet. 
App. 275 (2005).  As the appellant's claim was received by VA in 
April 2008, such consideration is not warranted.

Accordingly, the appellant's claim for DIC benefits under 
38 U.S.C.A. § 1318 unfortunately must be denied.  As the 
preponderance of the evidence is against this claim, the benefit-
of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

The Board notes that the appellant's spouse was a decorated 
Veteran who served his country honorably in World War II, where 
he took part in several battles in the European Theater, 
including the Battle of the Bulge.  The Board regrets that it 
cannot grant the benefits sought for in the present case.  
However, the Board is bound by the law, and this decision is 
dictated by the relevant statutes and regulations.  See 38 
U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  



ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


